DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,079,484. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a circuit interrupting device having a load conductor, a face conductor and a brush conductor including a bridge connected between a first terminal and a second terminal of the brush conductor, with differences between the claim sets being only minor variations in language used to describe the function of the bridge that are not seen to involve an inventive step when the abilities of persons of ordinary skill are taken into full consideration. Instant claim 1 recites : A circuit interrupting device comprising: an input conductor for electrically connecting to an external power supply; a load conductor for electrically connecting to a load, the load conductor including a load terminal; a face conductor for electrically connecting to an external load, the face conductor including a face terminal; and a brush conductor in electrical communication with the input conductor and movable between a closed position and an open position, the brush conductor including a first terminal and a second terminal, the first terminal configured to contact the load terminal and the second terminal configured to contact the face terminal, the brush conductor including a bridge connected between the first terminal and the second terminal, movement of the brush conductor to the closed position causing deflection of the bridge, deflection of the bridge creating a moment to provide independent forces on each of the first terminal and the second terminal.

Instant claim 1 only recites the result of bridge deflection with respect to forces applied to the first and second terminals as basic physics or statics well understood by persons of ordinary skill in the art of circuit interrupting devices having moving contact structures.
The dependent claims of both sets of claims recite additional features of the independent claims such as the geometry and offset of the above mentioned load, face and brush conductors, thus the instant dependent claims are not seen to involve an inventive step in comparison to dependent claims in the patent.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W JACKSON whose telephone number is (571)272-2051. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SWJackson
January 26, 2022
/STEPHEN W JACKSON/Primary Examiner, Art Unit 2836